Exhibit 10.4

PROMISSORY NOTE

Note No. 9

 

U.S. $4,000,000.00

Maturity Date: September 5, 2009

Interest Rate: LIBO Rate (3.17875%) + Margin

   September 5, 2008

Reference is hereby made to (1) that certain Stock Purchase Agreement, dated as
of August 25, 2008 (the “SPA”), by and among S.A. La Nación, a sociedad anónima
organized under the laws of Argentina (“SALN”), Hispanoamerican Educational
Investments BV, a corporation organized under the laws of Holland (“HEI”),
Hammer.com, LLC, a Delaware limited liability company (“Hammer”), MercadoLibre,
Inc. a Delaware corporation (“ML” or the “Debtor”) (but solely with respect to
Section 8.4 thereof), DeRemate.com de Argentina S.A., a sociedad anónima
organized under the laws of Argentina, DeRemate.com Chile S.A., a sociedad
anónima organized under the laws of Chile, Interactivos y Digitales México S.A.
de C.V., a sociedad anónima de capital variable organized under the laws of
Mexico and Compañía de Negocios Interactiva de Colombia E.U., a empresa
unipersonal organized under the laws of Colombia and (2) that certain Asset
Purchase Agreement (this “APA”), dated as of August 25, 2008, by and among HEI,
SALN, Intangible Assets LLC, a Delaware limited liability company,
Emprendimientos Veta, S.A., a sociedad anónima organized under the laws of
Argentina (but solely with respect to Article III, Article VI, Section 7.1(o)
and Section 8.2 thereof), Hammer and ML. All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in the SPA.

As a condition precedent to the closing of the transactions contemplated by the
SPA, Hammer has agreed to deliver this promissory note issued by ML (the
“Note”).

FOR GOOD AND VALUABLE CONSIDERATION, the undersigned, ML, subject to the terms
and conditions in this Note, promises to pay to the order of Hispanoamerican
Educational Investments BV (the “Creditor”), the principal sum of FOUR MILLION
UNITED STATES DOLLARS (U.S. $4,000,000.00) on the Maturity Date (as defined
below).

The Debtor also promises to pay interest on the unpaid balance of this Note from
the Closing Date through the Maturity Date or the date of the prepayment in full
of this Note (as applicable), at a rate per annum for such period equal to the
LIBO Rate (as such term is defined below) plus the Margin (as such term is
defined below). Accrued interest shall be payable on the Maturity Date or any
Prepayment Date (as such term is defined below) (as applicable).

All payments hereunder shall be made in U.S. Dollars and in immediately
available funds.



--------------------------------------------------------------------------------

1. Certain Definitions. As used herein, the following terms shall have the
corresponding meanings.

(a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with such Person.

(b) “Banking Day” means any day on which commercial Creditors are not authorized
or required to close in New York City or Buenos Aires, Argentina and which is
also a day on which dealings in U.S. Dollar deposits are carried out in the
London interbank market.

(c) “LIBO Rate” means the rate per annum as determined on the Interest Rate
Determination Date on the basis of the offered rates for deposits in U.S.
dollars, for a period of time comparable to the relevant period, which appears
on the Telerate page 3750 as of 11:00 a.m. London time on the day that is two
(2) Banking Days preceding the Closing Date; provided, however, if the rate
described above does not appear on the Telerate System on any applicable
Interest Rate Determination Date, the LIBO Rate shall be the rate (rounded
upward, if necessary, to the nearest one hundred-thousandth of a percentage
point) determined on the basis of the offered rate for deposits in U.S. dollars
for a period of time comparable to such relevant period that are offered by the
Reference Bank in the London interbank market at approximately 11:00 a.m. London
time, on the day that is two (2) Banking Days preceding the Closing Date. The
principal London office of the Reference Bank will be requested to provide a
quotation of its U.S. Dollar deposit offered rate for a period of time
comparable to the relevant period. If no quotation is provided, the rate for
that date will be determined on the basis of the rate quoted for loans in U.S.
dollars to leading European banks for a period of time comparable to the
relevant period offered by the Reference Bank in New York City at approximately
11:00 a.m. New York City time, on the day that is two (2) Banking Days preceding
the Closing Date.

(d) “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

(e) “Indebtedness” means (i) any indebtedness for borrowed money, (ii) any
indebtedness evidenced by any note, bond, debenture or other debt security,
(iii) any liabilities or obligations for the deferred purchase price of property
or services with respect

 

2



--------------------------------------------------------------------------------

to which Debtor is liable, contingently or otherwise, as obligor or otherwise,
(iv) any commitment by which Debtor assures a creditor against loss (including
contingent reimbursement obligations with respect to letters of credit), (v) any
indebtedness guaranteed in any manner by Debtor (including guarantees in the
form of an agreement to repurchase or reimburse), (vi) any liabilities or
obligations under capitalized leases with respect to which Debtor is liable,
contingently or otherwise, as obligor, guarantor or otherwise or with respect to
which obligations Debtor assures a creditor against loss, (vii) any indebtedness
or liabilities secured by an Encumbrance on Debtor’s assets, (viii) any amounts
owed by Debtor to any Person under any non-competition, consulting or deferred
compensation arrangements, and (ix) with respect to Debtor, any excess of the
funds payable to customers of MercadoPago, over funds receivable from customers
of MercadoPago.

(f) “Interest Payment Date” for this Note means (i) the Maturity Date of this
Note, and (ii) the date of any prepayment or repayment of principal of this
Note.

(g) “Interest Rate Determination Date” means the Banking Day that is two
(2) Banking Days before the Closing Date.

(h) “Margin” shall mean, with respect to this Note, (1) 1.5% for the period
commencing on September 5, 2008 and ending on January 4, 2009, (2) 2.0% bps for
the period commencing on January 5 2009 and ending on May 4, 2009, and (3) 2.5%
bps for the period commencing on for the period commencing on May 5, 2009 and
ending on September 5, 2009.

(i) “Maturity Date” means September 5, 2009.

(j) “Person” means any corporation, natural person, firm, joint venture,
partnership, trust, unincorporated organization or government, or any political
subdivision, department or agency of any government.

(k) “Prepayment Date” means the date that the Debtor prepays this Note (in whole
or in part).

(l) “Reference Bank” means the principal London office of any major bank in the
London interbank market, as reasonably and mutually selected by the Creditor and
the Debtor in their reasonable discretion.

2. Payments; Prepayments; Fees.

(a) Place and Time of Payment. All payments of principal of and interest on this
Note and all other amounts payable hereunder shall be made by deposit to account
no. 24.74.40.647 of the Creditor at Fortis Bank NV, Blaak 555, 3000 BA,
Rotterdam, The Netherlands, BIC/SWIFT: FTSBNL2R, IBAN: NL17 FTSB 0247 4406 47,
not later than 12:00 p.m. (New York time) on the dates due, or to such other
account as the Creditor may designate in writing to the Debtor.

 

3



--------------------------------------------------------------------------------

(b) Payments to be on Banking Days. Whenever any payment hereunder shall be
stated to be due on a day other than a Banking Day, such payment shall be made
on the next succeeding Banking Day (unless such next succeeding Banking Day
would fall in the succeeding calendar month, in which case such payment shall be
made on the next preceding Banking Day), and any such extension or reduction of
time shall in such case be reflected in the computation of payment of interest.

(c) Voluntary Prepayments. Subject to the conditions set forth in Section 8
hereof, the Debtor may, upon three (3) Banking Days’ notice to the Creditor,
prepay this Note (in whole or in part) on any Banking Day.

3. Interest. All computations of interest hereon shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which interest is payable.

4. Pari Passu Status. The payment obligations of the Debtor under this Note
shall rank at least pari passu with all of its other Indebtedness, whether now
existing or hereafter outstanding, except for obligations accorded preference by
mandatory provisions of law.

5. Covenants. From the Closing Date, the Debtor covenants not to incur
Indebtedness, on a consolidated basis, in excess of $55,000,000 (including the
Indebtedness incurred hereunder and any other Indebtedness of the Debtor to the
Creditor), except as follows (collectively, “Permitted Indebtedness”):

(i) Indebtedness of the Debtor to any Subsidiary and of any Subsidiary to the
Debtor or any other Subsidiary;

(ii) Guarantees by the Debtor of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Debtor or any other Subsidiary; and

(iii) any Guarantees granted by Debtor or its Affiliates under any discount of
funds receivable from customers of MercadoPago.

6. Notices. All notices, requests, demands or communications hereunder shall be
in writing and shall be given to or made upon the respective parties hereto at
the following addresses:

 

If to the Debtor:    If to the Creditor: MercadoLibre, Inc.    S.A. La Nación
Tronador 4890, 8th Floor    Bouchard 557 6th floor Buenos Aires C140DNN,
Argentina    C1106ABG Buenos Aires, Argentina Attn.: Jacobo Cohen Imach   
Attn.: Eduardo Lomanto Tel: +54 11 5352 8030    Tel: +54 11 4319-1865 Fax: +1
305 393 8250    Fax: + 54 11 4319-4527 With a copy to:    Hunton & Williams LLP
   1111 Brickell Avenue, Suite 2500    Miami, FL 33131    Attn.: John F. Haley
   Tel: (305) 810 2595   

 

4



--------------------------------------------------------------------------------

7. Set-Off Rights. Each of the Creditor and Debtor hereby acknowledges and
agrees that the Buyer and/or any of the Buyer Indemnified Parties may satisfy
any claims arising pursuant to Section 2.5(a) and/or Article VIII of the SPA,
subject to the following terms and conditions:

(a) The Debtor shall have the right to set-off any amounts owed to the Buyer
and/or any Buyer Indemnified Party pursuant to Section 2.5(a) and/or Article
VIII of the SPA against any unpaid amount due or payable to the Creditor
hereunder.

(b) If Debtor (on behalf of Buyer or any Buyer Indemnified Party (as
applicable)) elects to exercise a right of set-off, it shall on the date such
right is exercised provide the Creditor notice of such exercise, identify the
amounts owed to the Buyer and/or any Buyer Indemnified Party pursuant to
Section 2.5(a) and/or Article VIII of the SPA, identify the facts or events
giving rise to the so-notified claim, and identify how it intends to apply such
set-off amounts to the unpaid amount under this Note.

(c) If the Creditor objects to any aspect of the notice provided pursuant to
Section 7(b) above, and the parties hereto are unable to resolve such
disagreement within five (5) Business Days, each of the parties hereto agrees to
submit to binding arbitration to determine if, and only if, the Buyer and/or any
relevant Buyer Indemnified Party has a valid and applicable set-off right, and
the amount of such applicable offset, pursuant to Section 2.5(a) and/or Article
VIII of the SPA (the “Arbitration Issue”).

(d) No later than five (5) Business Days after the date of the Creditor’s
written notice to the Debtor of its desire to submit the Arbitration Issue to
arbitration pursuant to Section 7(c) above (the “Request Date”), the parties
shall appoint a single arbitrator (the “Arbitrator”) that is mutually agreeable
to the parties. If the parties shall fail to agree upon the appointment of the
Arbitrator within five (5) Business Days after the Request Date, then the
parties shall request that the Miami office of the American Arbitration
Association select the Arbitrator no later than ten (10) Business Days after the
Request Date. The Arbitrator shall be impartial and

 

5



--------------------------------------------------------------------------------

unrelated, directly or indirectly, so far as employment or services is concerned
to either of the parties or to any Affiliate or to any person directly or
indirectly related to the parties or to any Affiliate. The Arbitrator shall have
substantial knowledge and experience in the area of financial accounting and
corporate acquisition transactions. The arbitration proceeding shall otherwise
be governed by the Commercial Arbitration Rules of the American Arbitration
Association then in force. The place of arbitration shall be Miami, Florida.

(e) The Arbitrator shall investigate the facts and, within five (5) Business
Days of the date that the Arbitrator is appointed (the “Appointment Date”), the
parties and the Arbitrator shall hold a hearing at which the parties may present
evidence and arguments, be represented by counsel and conduct cross-examination.
In determining any question, matter or dispute relating to the Arbitration
Issue, the Arbitrator shall apply the provisions of the SPA and this Note,
without varying therefrom in any respect. The Arbitrator shall not have the
power to add to, modify or change any of the provisions of this Note, the SPA or
the APA (as applicable), or consider any issue other than the Arbitration Issue.
The Arbitrator shall render a written decision that relates specifically and
exclusively to the Arbitration Issue no later than five (5) days after the first
day of the hearing. If the Arbitrator decides in favor of Buyer or the relevant
Buyer Indemnified Party with respect to the Arbitration Issue, the Debtor shall
be entitled to (i) invoke the rights of set-off set forth in this Section 12. If
the Arbitrator decides in favor of Creditor, the Debtor shall pay the amounts
due under this Note without any deduction, set-off or counterclaim. Each party
hereto shall be responsible for its own costs and expenses relating to any
arbitration of the Arbitration Issue described in this Section; provided,
however, that upon the final outcome of any such arbitration, the prevailing
party shall be entitled to reimbursement from the non-prevailing party (or
parties) for reasonable costs and expenses (including, without limitation,
reasonable attorney’s fees) incurred in connection with the arbitration of the
Arbitration Issue.

(f) The Buyer’s and/or the Buyer Indemnified Parties’ election not to exercise
any offset shall not be prejudiced by the right to seek immediate
indemnification subject to the provisions of the SPA and/or the APA (as
applicable).

(g) On the Maturity Date, Debtor shall pay any outstanding amounts under this
Note, less: (i) the amount of any unpaid Losses due under Section 2.5(a) of the
SPA and Article VIII of the SPA; and (ii) the amount subject to any Proceedings
under Article VIII of the SPA. The amount subject to any such Proceedings shall
be kept in escrow under an escrow agreement to be mutually agreed upon by the
parties involved, and any eventual dispute regarding the amount to be withheld,
shall be resolved as provided, mutatis mutandis, in Section 7(c), Section 7(d)
and Section 7(e) of this Note.

8. Prepayment.

(a) The Debtor may, upon notice to the Creditor, at any time or from time to
time voluntarily prepay this Note (in whole or in part) without premium or
penalty (any such prepayment amount shall be hereinafter referred to as a
“Prepayment Amount”).

 

6



--------------------------------------------------------------------------------

(b) In the event that the Debtor should elect to prepay this Note before the
Maturity Date, the Debtor may prepay the entire outstanding principal balance
together with any unpaid interest accrued thereon into an escrow account (the
“Escrow Account”) with JPMorgan Chase Bank, N.A. (or another financial
institution mutually agreed upon by the parties hereto), as escrow agent (the
“Escrow Agent”), pursuant to the terms and conditions of an escrow agreement to
be mutually agreed upon by the parties hereto (the “Escrow Agreement”).

(c) Pursuant to the terms and conditions of the Escrow Agreement, if Debtor (on
behalf of Buyer or any Buyer Indemnified Party (as applicable)) elects to assert
a claim pursuant to Section 2.5(a) and/or Article VIII of the SPA, on or before
the expiration of twelve months after the Closing Date, it shall provide the
Creditor notice of such claim, identify the amounts of such claim pursuant to
Section 2.5(a) and/or Article VIII of the SPA, identify the facts or events
giving rise to the so-notified claim, and identify how it intends to apply such
relevant escrow funds to the relevant claim.

(d) If the Creditor objects to any aspect of the notice provided pursuant to
Section 8(c) above, and the parties hereto are unable to resolve such
disagreement within five (5) Business Days, each of the parties hereto agrees to
submit to binding arbitration (subject to the terms and conditions set forth in
the Escrow Agreement, which shall be the same as provided, mutatis mutandis, in
Section 7(c), Section 7(d) and Section 7(e) of this Note) to determine if, and
only if, the Buyer and/or any relevant Buyer Indemnified Party has a valid and
applicable claim to the relevant escrow funds, and the amount of such claim, in
the same way it would have been entitled to exercise a set-off right pursuant to
Section 2.5(a) and/or Article VIII of the SPA (the “Escrow Arbitration Issue”).
The Escrow Agreement shall provide that if the Escrow Arbitration Issue is
resolved in favor of a party, the Escrow Agent shall release the relevant funds
to such party.

(e) The Buyer’s or the Buyer Indemnified Parties’ (as applicable) claims against
any funds held in escrow pursuant to this Section 8 shall not be prejudiced by
the right to seek immediate indemnification subject to the provisions of the SPA
and/or the APA (as applicable).

(f) The Escrow Agreement shall provide that on the date that is the first year
anniversary of the Closing Date, the Escrow Agent shall release to the Creditor
the funds in the Escrow Account corresponding to this Note, less: (i) the amount
of any unpaid Losses due under Section 2.5(a) of the SPA and Article VIII of the
SPA; and (ii) the amount subject to any Proceedings under Article VIII of the
SPA. Any eventual dispute regarding which party is entitled to such amounts
shall be resolved in the same way as provided, mutatis mutandis, in
Section 7(c), Section 7(d) and Section 7(e) of this Note.

9. Miscellaneous.

(a) This Note sets forth the entire agreement between the parties hereto,
supersedes all prior communications and understandings of any nature and may not
be amended, supplemented or altered except in a writing signed by both parties
hereto.

 

7



--------------------------------------------------------------------------------

(b) Other than with respect to any Arbitration Issue or Escrow Arbitration Issue
(as applicable), any suit, action or proceeding against the Debtor with respect
to this Note or on any judgment entered by any court in respect thereof may be
brought in the courts of the State of New York, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York, and the Debtor submits to the nonexclusive jurisdiction of such courts
for the purpose of any such suit, action or proceeding or judgment.

(c) This Note shall be governed by and interpreted and construed in accordance
with the law of the State of New York, without regard to principles of conflicts
of laws (other than Section 5-1401 of the General Obligations Law of the State
of New York).

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Debtor has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.

 

DEBTOR: MERCADOLIBRE, INC. By:  

/s/ Nicolás Szekasy

Name:   Nicolás Szekasy Title:  

Executive Vice President and

Chief Financial Officer

 

AGREED AND ACCEPTED: HAMMER.COM, LLC By:  

/s/ Nicolás Szekasy

Name:   Nicolás Szekasy Title:   Chief Financial Officer S.A. LA NACIÓN By:  

/s/ Eduardo Lomanto

Name:   Eduardo Lomanto Title:   Attorney-in-Fact By:  

/s/ Marcelo Sajaroff

Name:   Marcelo Sajaroff Title:   Attorney-in-Fact HISPANOAMERICAN EDUCATIONAL
INVESTMENTS BV By:  

/s/ Eduardo Lomanto

Name:   Eduardo Lomanto Title:   Attorney-in-Fact By:  

/s/ Marcelo Sajaroff

Name:   Marcelo Sajaroff Title:   Attorney-in-Fact

 

9